As filed with the Securities and Exchange Commission on March 27, 2008 Registration No.333-149475 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Amendment No. 1 to FormS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DYNEX CAPITAL, INC. (Exact name of registrant as specified in its charter) Virginia 52-1549373 (State of jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Stephen J. Benedetti 4551 Cox Road 4551 Cox Road Suite300 Suite300 Glen Allen, VA 23060 Glen Allen, VA 23060 (804)217-5800 (804)217-5800 (Address including zip code, and telephone number, (Name, address, including zip code, and including area code, of registrant’s principal executive offices) telephone number, including area code, of agent for service) Copies to: James J. Wheaton, Esq. Troutman
